United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         August 22, 2003

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 03-10445
                           Summary Calendar



ALFRED ANTHONY HENDERSON,

                                      Plaintiff-Appellant,

versus

R.E. WATHEN, Warden; PATSY F. BELL, Regional Director; JOHN DOE,
Floor Construction Contractors; NFN CHEYNE, Nurse; ALAN FORNEY,
Correctional Officer III; DAVID HILL, Correctional Officer IV;
JAMES RICHEY, Correctional Officer IV,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 7:01-CV-145
                          --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Alfred Anthony Henderson, Texas inmate # 714885, proceeding

pro se, moves for leave to proceed in forma pauperis (“IFP”) in

the appeal of the district court’s dismissal as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) of his 42 U.S.C. § 1983

complaint.     Henderson’s motion is a challenge to the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10445
                                -2-

court’s certification that his appeal is not taken in good faith.

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Henderson’s allegations concerning the delay in receiving

medical treatment and the denial of adequate medical treatment do

not demonstrate that the defendants acted with deliberate

indifference to his serious medical needs.     Estelle v. Gamble,

429 U.S. 97, 106 (1976).   Henderson’s allegations demonstrate, at

most, negligence and disagreement with the treatment received;

such conduct does not establish a constitutional violation.

Estelle, 429 U.S. at 106; Varnado v. Lynaugh, 920 F.2d 320, 321

(5th Cir. 1991).

     Henderson’s conclusional allegations of retaliation do not

establish a retaliatory motive or a chronology of events from

which retaliation may plausibly be inferred.    See Jones v.

Greninger, 188 F.3d 322, 325 (5th Cir. 1999); Tighe v. Wall, 100

F.3d 41, 42 (5th Cir. 1996).   Henderson has abandoned by failing

to assert his claims regarding the slip and fall in the shower

and the denial of due process with respect to his classification

as a gang member.   See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Henderson has not shown that the district court abused its

discretion by denying him leave to amend his complaint.     See

Eason v. Thaler, 14 F.3d 8, 9-10 (5th Cir. 1994); R. 16-36.

     Henderson has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.       He
                           No. 03-10445
                                -3-

has not shown that he will present a nonfrivolous issue on

appeal.   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, the motion for leave to proceed IFP is DENIED and

the appeal is DISMISSED as frivolous.     Baugh, 117 F.3d at 202

n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal and the district court’s

dismissal of Henderson’s 42 U.S.C. § 1983 complaint as frivolous

each count as strikes under the Prison Litigation Reform Act.

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).

Henderson is WARNED that if he accumulates three strikes under 28

U.S.C. § 1915(g), he will not be able to proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g)

WARNING ISSUED.